

Exhibit 10.2


[FORM OF SERIES A NOTE]




LIPPERT COMPONENTS, INC.


3.35% SERIES A SENIOR NOTE DUE MARCH 20, 2020


No. RA-[__]
 
Original Principal Amount:
[__________]
Original Issue Date:
March 20, 2015
Interest Rate:
3.35%
Interest Payment Dates:
March 20, June 20, September 20 and December 20 of each year
Final Maturity Date:
March 20, 2020
Principal Installment Dates and Amounts:
None
PPN:
[__________]



FOR VALUE RECEIVED, the undersigned, LIPPERT COMPONENTS, INC., a corporation
organized and existing under the laws of the State of Delaware (the “Issuer”),
hereby promises to pay to [___________________________], or registered assigns,
the principal sum of [_______________________] DOLLARS ($[_________]) on the
Final Maturity Date specified above with interest (computed on the basis of a
360-day year, 30-day month) (a) subject to clause (b), on the unpaid balance
thereof at the Interest Rate per annum specified above, payable on each Interest
Payment Date specified above and on the Final Maturity Date specified above,
commencing with the Interest Payment Date next succeeding the date hereof, until
the principal hereof shall have become due and payable, and (b) following the
occurrence and during the continuance of an Event of Default, payable on each
Interest Payment Date as aforesaid (or, at the option of the registered holder
hereof, on demand) on the unpaid balance of the principal, any overdue payment
of interest, any overdue payment of any Yield-Maintenance Amount, at a rate per
annum from time to time equal to the greater of (i) 5.35% or (ii) 2% over the
rate of interest publicly announced by The Bank of New York from time to time in
New York City as its prime rate.
Payments of principal of, interest on and any Yield-Maintenance Amount payable
with respect to this Note are to be made at the main office of The Bank of New
York in New York City or at such other place as the holder hereof shall
designate to the Issuer in writing, in lawful money of the United States of
America.
This Note is one of the Shelf Notes (herein called the “Notes”) issued pursuant
to a Third Amended and Restated Note Purchase and Private Shelf Agreement, dated
as of February 24, 2014 (as the same may from time to time be amended, amended
and restated, supplemented or otherwise modified, the “Agreement”), between the
Issuer and the Parent, on the one hand, and the other Persons named as parties
thereto, on the other, and is entitled to the benefits thereof. As provided in
the Agreement, this Note is subject to optional prepayment, in whole or from
time to time in part, on the terms specified in the Agreement. Capitalized terms
used and not otherwise defined herein shall have the meanings provided in the
Agreement.
This Note is secured by, and entitled to the benefits of, the Collateral
described in the Pledge Agreement. Reference is made to the Pledge Agreement for
the terms and conditions governing the collateral security for the obligations
of the Issuer hereunder.
Payment of the principal of, and Yield-Maintenance Amount, if any, and interest
on this Note has been guaranteed by the Parent in accordance with the terms of
the Agreement and by the Subsidiary Guarantors in accordance with the terms of
the Subsidiary Guaranty.
This Note is a registered Note and, as provided in and subject to the terms of
the Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Issuer may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Issuer shall not be affected by any notice to
the contrary.
In case an Event of Default, as defined in the Agreement, shall occur and be
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable
Yield-Maintenance Amount) and with the effect provided in the Agreement.
This Note is intended to be performed in the State of New York and shall be
construed and enforced in accordance with the internal law of such State.


LIPPERT COMPONENTS, INC.




By: _________________________
Name:    Joseph S. Giordano III
Title:    Vice President





 